Citation Nr: 1624008	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  06-07 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  He had foreign service in Italy from July 1966 to February 1967, and in Vietnam between March 1967 and February 1968. 

These matters came to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  These issues were remanded in August 2009.

The Board notes that the Veteran testified at hearing before another Veterans Law Judge; however, such hearing only addressed the issue of entitlement to service connection for a right ankle disability which was denied by the Board in August 2009.


FINDINGS OF FACT

1.  Hypertension is due to coronary artery disease.

2.  The evidence of record is against a finding that a bilateral knee disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran was sent letters in November 2007, December 2007, and January 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letters also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the issues.  The Veteran was afforded VA examinations which are discussed in detail below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  No additional evidence has been identified by the Veteran with regard to these disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  
Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis and cardiovascular-renal disease including hypertension are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third elements of service connection may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

Hypertension

In August 2009, the issues of entitlement to service connection for hypertension and coronary artery disease were remanded to obtain etiological opinions as to whether these conditions were due to or aggravated by his service-connected diabetes mellitus, type II.  

A June 2010 VA examiner opined that the Veteran had hypertension long prior to the recent diagnosis of type 2 diabetes.  The examiner found it to be less likely than not that his current pre-diabetes caused or aggravated underlying hypertension.  05/21/2010 VBMS entry, VA Examination.

A February 2011 VA examiner opined that his hypertension was an issue of the coronary artery bypass graft (CABG) and early first myocardial infarction.  The examiner noted that the Veteran was placed on cardio-protective medications of anti-hypertensive though his early blood pressure readings were within normal to high.  02/09/2011 VBMS entry, VA Examination at 13.

In a November 2011 rating decision, the RO granted entitlement to service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass graft due to his presumptive in-service herbicide exposure.  38 U.S.C.A. § 1116.  

In light of the grant of service connection for coronary artery disease and the opinion of the February 2011 VA examiner, the Board finds that the Veteran's hypertension is due to his service-connected coronary artery disease.  Thus, service connection is warranted for hypertension.

Bilateral knee disability

The Veteran asserts that he has a bilateral knee disability due to service, specifically an in-service injury.  

Service treatment records are negative for any complaints, treatment, or diagnoses related to the knees.  09/22/2015 VBMS entry, STR-Medical.  On an October 1965 Report of Medical History completed by the Veteran for induction purposes, he checked the 'No' box for '"trick" or locked knee.'  A June 1966 service treatment record reflects complaints related to the right ankle after stepping in a hole; there are no complaints related to the knees.  A February 1968 Report of Medical Examination conducted for separation purposes reflects that his 'lower extremities' were clinically evaluated as normal.  On a February 1968 Report of Medical History completed by the Veteran for separation purposes, he checked the 'No' box for '"trick" or locked knee.'  

In February 1968, the Veteran filed an original claim of service connection for injury to the knee, specifically a mortar attack, which he asserted occurred in January 1968.  

A May 1968 VA examination report reflects the Veteran's report that he originally hurt his right knee a long time ago playing football.  His knee has not bothered him for a long time.  No orthopedic condition of the knee was found.  

X-ray examinations dated in May 1968 reflect that with regard to the right knee there was minimal sharpening of the medial tibial intercondylar, and there was no other definite abnormality of the bony structures that could be visualized; and, with regard to the left knee there was evidence of a small bony spur along the anterior superior border of the patella and there was no other definite abnormality of the bony structures that could be visualized.

An April 1997 treatment record reflects left patellofemoral pain.  05/25/2004 VBMS entry, Medical Treatment Record-Government Facility at 9.

In September 1998, the Veteran filed another claim of service connection for a knee injury.  

A January 1999 VA examination reflects the Veteran's report of a left knee and right ankle injury in service.  The examiner diagnosed probable post traumatic changes to right ankle with essentially normal examination, and mild degenerative changes with medial compartment narrowing, bilateral knees.

In February 2004, the Veteran filed a claim of service connection for right ankle and right knee injuries in service.  In an April 2004 statement, the Veteran reported that he injured his right knee and right ankle when he was knocked down during a mortar attack while in Vietnam.

A May 2010 VA orthopedic surgical consultation reflects the Veteran's report of a long history of right knee pain which dates back to his service in Vietnam.  He reported that his right knee pain started after jumping in a foxhole in Vietnam, and he reported that he "crushed his knee."  He also stated that he crushed his right ankle.  He reported he did not or was unable to obtain medical care at that time.  He has had right knee pain since the injury.  03/05/2012 Virtual VA entry, CAPRI at 197.

In June 2010, a VA examiner reviewed the record.  The examiner found that the Veteran has minimal degenerative changes in the knees where he has established gout.  He has a osteophyte off of talus anteriorly.  He has a history of extensive and vigorous activity since discharge from service.  The examiner opined that it is less likely than not that any minor injuries while in the service could be causative of either his knee or ankle problems.  Id. at 194.

In July 2010, the Veteran underwent a VA examination with an orthopedic resident.  Id. at 166.  The Veteran reported that with regard to the right knee, he reported that he did not have any problems until he was in Vietnam.  This was in 1967 approximately.  He jumped down into a foxhole and had severe injuries to his right ankle and his knee.  He felt like it gave way underneath him.  He was unable to seek adequate medical treatment at the time.  He did continue with his tour of duty, and after he left Vietnam, he stated that he continued to have pain and instability both in his knee and ankle.  X-rays of his knees and ankle were reviewed, and they both demonstrated what appeared to be Kellgren-Lawrence grade III osteoarthritis of his bilateral ankles and knees.  The examiner stated that there was a long discussion with the Veteran, and this was also discussed with Dr. J.  Given the Veteran's history that he was not having any prior problems with his extremity prior to this injury he suffered in the military, it would seem plausible that this is the likely cause for him developing posttraumatic arthritis in his knee and possibly in his ankle, as well.  Again, this opinion is based on the history obtained from the Veteran only, as there was no access to his record.  

Dr. J. reviewed the findings above, noting agreement.  Dr. J. noted that the Veteran gave a history of jumping in a fox hole in Vietnam and twisting his right knee and ankle.  He reported pain and swelling and that he was unable to seek adequate medical treatment at that time.  There were no health records available.  Dr. J. stated that assuming that his history of injury is correct, then it would be his opinion that it is more likely than not that his degenerative arthritis in his knee is due to his injury in Vietnam and therefore service connected.  Id. at 167.

In May 2011, the Veteran underwent a VA examination and the VA examiner noted review of the evidence of record.  05/25/2011 VBMS entry, VA Examination.  The Veteran reported that during service he was stationed at a fire support base in Vietnam, having to jump in a fox hole during a night-time mortar attack, landing on metal boxes and thereby twisting his right knee and ankle.  He reported pain and swelling but that he was unable to seek adequate medical treatment at that time.  A medic put an ace bandage on it and nothing else was done, as he had to continue his combat mission.  The examiner summarized the service treatment records but noted that the 1968 VA examination report and x-ray reports were not of record.  The examiner stated that the 2010 orthopedic surgeon opinion in the record as presented is unchanged by today's re-evaluation.  The examiner stated that right knee post-traumatic osteoarthritis, also called DJD, is at least as likely as not due to reported trauma in Vietnam.  In formulating the opinion, the examiner noted the history of the injury in Vietnam, its subsequent clinical course and recent imaging tests which are compatible with the Veteran's credible account as stated above.  The examiner noted that gout is not a likely explanation of the current examination or x-ray findings nor are any other likely explanations available.  He has bilateral arthritis which is clearly more painful on the left.

In June 2011, a VA examiner reviewed the evidence of record, including the opinions summarized above and the May 1968 examination and x-ray reports.  07/27/2011 VBMS entry, VA Examination.  The examiner stated that the above opinions are based on the veracity of the statement of the Veteran injuring his knee in Vietnam.  Because there are conflicting reports (1968-injured knee playing football, no longer bothering him versus foxhole injury) the history obtained in closest proximity (May 1968 C&P exam) to the actual event (time in service) is the most likely to be accurate (1968 as opposed to 2010 when seeking compensation and pension).  Taking all of this into consideration, it is less likely as not (<50% probability) that his right or left knee conditions are caused by his time in service.  The examiner's rationale for the opinion was that he was not seen for knee problems in the service; separation exam was negative for joint complaints but positive for other issues; and, the May 1968 examination reported a right knee injury playing football but no longer bothering him - he described a short-lived, minor type injury to the knee that is unlikely to cause residuals or long term complications.

The examiner stated that with regard to the May 1968 x-ray results, these changes are very subtle and not clinically significant.  There was nothing to indicate any significant trauma or bony/joint injury or defects.  His current knee condition right/left is not traceable to these previous x-ray findings.  He developed chondrocalcinosis due to his crystalline arthropathy (gout-crystal proven) and degenerative arthritis as a result of the aging process and the gout/chondrocalcinosis.  

Initially, the Board notes that the positive etiological opinions are based on the Veteran's lay reports of injuring his knee after jumping in a foxhole and his reports of experiencing knee problems since that time.  Even if the Board were to concede that the Veteran injured his knee jumping into a foxhole during service, the Veteran did not report this incident to the May 1968 examiner.  His contentions, offered many years after separation from service, are inconsistent with his report to the May 1968 VA examiner that he injured his right knee playing football "a long time ago" and that his knee had not bothered him for a "long time."  He also did not voice any complaints related to the left knee at that time.  The Board notes that this was an examination specifically for the purpose of examining the Veteran's knee after he filed a claim for VA compensation.  Thus, it is likely that such information would have been recorded in this examination report.  The Board may consider a lack of notation of medical condition or symptoms as substantive negative evidence where such notation would normally be expected.  Buczynski v. Shinseki, 24 Vet. App. 221, 224-27 (2011); see AZ v. Shinseki, 731 F.3d 1303, 1320 (Fed. Cir. 2013) (noting the general common law rule that, "[w]hen evaluating whether the failure to make a statement may be probative of a material fact, 'the underlying test is, would it have been natural for the person to make the assertion in question?'" (emphasis in original) (quoting and adding emphasis to 3A John Henry Wigmore, Evidence in Trial Courts at Common Law § 1042 at 1058 (James H. Chadbourn rev., 1970)).  

Likewise, he specifically denied any knee problems upon separation from service.  When viewing all the pertinet evidence, the Board finds that the Veteran's assertions documented in the service treatment records and VA examination report conducted within months of separation from service to be more credible than his assertions years later in support of his claim for compensation to the effect that he had been experiencing problems since service.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The July 2010 VA examiners did not review the evidence of record in formulating the medical opinions, noting reliance on the Veteran's lay contentions of the in-service injury and problems since service.  The May 2011 VA examiner had access to the service treatment records but did not have access to the May 1968 VA examination report or x-rays.  

It is clear that these medical examiners did not have the benefit of review of the entire evidence of record, to include the examination conducted within months of service in which the Veteran denied any right knee problems and did not voice any problems with regard to the left knee.  While the Board notes that lack of access to the claims file by itself is not automatically fatal, the Board finds that in this case the examiners were not aware of important, materials fact relevant to the knees.  In light of the missing information, the Board finds that the July 2010 and May 2011 medical opinions are entitled to limited probative weight with regard to the etiology of his bilateral knee disability.  

In contrast, the June 2011 VA examiner had the benefit of the review of the entire evidence of record, to include the May 1968 VA examination report and x-rays.  The examiner provided a negative etiological opinion.  The examiner addressed the prior opinions, noting that they were based on the veracity of the statement of the Veteran.  In formulating the negative opinion, the examiner relied on the negative separation examination and the May 1968 VA examination report.  The examiner explained that the May 1968 x-ray findings were not clinically significant and his current condition is not traceable to these previous x-ray findings.  Thus, a VA opinion by a physician, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the conclusions, provided a negative etiological opinion as to his current condition which is entitled to probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the complete applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board has given consideration to 38 U.S.C.A. § 1154(b), which provides that if a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  A combat veteran may invoke section 1154(b) to show both that an event that allegedly caused disability occurred in service and that the claimed disability itself was incurred in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) ("[A]lthough the record contained evidence of the cause of [the veteran's] disability-acoustic trauma mortar blasts ... -he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service.") (emphasis in original).  In Reeves, the Federal Circuit reasoned that this distinction is useful because if a veteran is able to "use the section 1154(b) presumption to show that he incurred a permanent hearing disability in service, it presumably would [be] far easier for him to establish that there was a nexus between his military service and [a hearing disability]."  Id.

In this case, however, the Veteran's contemporaneous statements offered during service and shortly following service conflict with his assertion that he suffered a combat injury to the knees during service or that he has experienced knee symptoms since service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The lapse of many years between the Veteran's separation from service and diagnosis of a chronic bilateral knee disability militate against the application of 38 U.S.C.A. § 1154(b) for a grant of service connection.  

Moreover, although this case involves a chronic disease under 38 C.F.R. § 3.309(a), there is insufficient evidence of continuous symptoms.  While the Veteran filed a claim of service connection right after separation from service, as detailed above there were no objective findings of a chronic bilateral knee disability on VA examination conducted within a year of separation from service.  There was no chronic knee disability diagnosed until many years after separation from service.  

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current bilateral knee disability is due to service.  His opinion as to the origins of his knee disorder in this regard is not competent, given the complexity of the medical question involved.  In light of the Veteran's contentions of his in-service experiences, a medical opinion was sought, which was negative.  The medical evidence and the probative opinion outweighs the lay contentions of the Veteran.  

In conclusion, the most probative evidence is against a link between a current bilateral knee disability, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for bilateral knee disability is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


